SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1019
CA 13-01922
PRESENT: CENTRA, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ATLAS HENRIETTA, LLC, ATLAS
INCOME HOUSING, INC. AND ATLAS CORNHILL, INC.,
PETITIONERS-PLAINTIFFS-APPELLANTS,

                     V                                            ORDER

TOWN OF HENRIETTA ZONING BOARD OF APPEALS AND
TOWN OF HENRIETTA, RESPONDENTS-DEFENDANTS-RESPONDENTS.


WOODS OVIATT GILMAN, LLP, ROCHESTER (REUBEN ORTENBERG OF COUNSEL), FOR
PETITIONERS-PLAINTIFFS-APPELLANTS.

DANIEL J. MASTRELLA, ROCHESTER, FOR RESPONDENTS-DEFENDANTS-
RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Monroe County (J. Scott Odorisi, J.), entered April 9, 2013 in a CPLR
article 78 proceeding and a declaratory judgment action. The
judgment, among other things, denied the first, second and fourth
causes of action and dismissed the third cause of action.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 26, 2014                    Frances E. Cafarell
                                                 Clerk of the Court